Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de noviembre de 1978
El apelante, convicto por un jurado del delito de falsifica-ción, fue sentenciado a reclusión por término de cinco a diez *127años. En su apelación imputa error al Tribunal Superior por haber permitido al fiscal que impugnara su credibilidad en el contrainterrogatorio confrontándole con una previa convic-ción por delito de hurto mayor (1) sin que el acusado hubiese en su testimonio directo ofrecido prueba de ser persona veraz, o de otro modo “abierto la puerta” a prueba de reputación. Pueblo v. Archeval, 74 D.P.R. 512, 516 (1953). La insisten-cia en hacer doctrina en este caso que no muestra los extremos de crueldad de otros, resulta en inmerecido alivio para los peores infractores del orden.
La mayoría ha quedado rezagada en el tiempo. Con la apa-rición del nuevo tipo de criminal totalmente deshumanizado, insensible al bien intencionado esfuerzo de la sociedad para reformarlo, las más avanzadas y liberales sociedades del mundo occidental retornan a la severidad de la pena en los casos extremos en puro ejercicio de legítima defensa. No creo que haya jurisdicción que ofrezca más garantía que la nues-tra al derecho del acusado a un juicio imparcial y objetivo, (2) *128que no hay que adornar con blanduras, ni dislocar con refina-dos obstáculos a la gestión del ministerio público.
Pueblo v. Dones, supra, está incorrectamente interpretado en la opinión de mayoría. Dones abrió el campo para impugnar la credibilidad con actos no clasificados como delito grave (felony) pero dejó inalterada la tersa disposición de ley en el Art. 158 de la Ley de Evidencia (32 L.P.R.A. see. 2150) que dice:
“Un testigo podrá ser tachado por la parte contra quien fuere llamado ... [y] podrá probarse mediante el examen del testigo, o la anotación de la sentencia, que fue convicto de delito grave.”
Ahora la mayoría acuerda una derogación vía jurispru-dencia de esta disposición a menos de 2 meses de la Conferen-cia Judicial que habrá de considerar este Art. 158 como Regla 788, a la pág. 120 del Informe del Comité de Reglas de Evi-dencia que básicamente sigue la Regla 609 Federal. Se adopta una norma cuya final consecuencia es hacer más difícil para el Estado el eneausamiento de incorregibles y para ello la mayoría se anticipa a la Conferencia Judicial, se constituye en Legislatura y deroga el Art. 158 (32 L.P.R.A. see. 2150) de la Ley de Evidencia que ordena:
“Un testigo podrá ser tachado por la parte contra quien fuere llamado, mediante evidencia contradictoria, o de que su reputa-ción en cuanto a veracidad, honradez o integridad es general-mente mala; pero no con evidencia de determinados actos repro-bables, salvo que podrá probarse mediante el examen del testigo, o la anotación de la sentencia, que fue convicto de delito grave.” (Énfasis nuestro.)
*129Ante el explícito texto de la ley, restringir la revelación de antecedentes penales de un acusado que se sienta a declarar, es tender una cortina de secreto que aisle al jurado de la ver-dad y le mantenga ignorante del carácter del sujeto que juzga. De paso convierte al reincidente en acusado privilegiado por-que cada vez que haya de responder en juicio de su más re-ciente felonía, renovará el nimbo de principiante en la vil faena de pisotear todas las libertades de su prójimo, con opor-tunidad de granjearse con el jurado la simpatía o la compa-sión que pueda merecer un historial sin mancha. No hay trato justo ni para la sociedad ni aun para los sujetos de pri-mera experiencia penal, en ocultar al jurado mediante cons-piración de silencio, la auténtica fibra del ofensor impeni-tente.
La conclusión y resultado final de la opinión de mayoría es que si el acusado no da el consentimiento “abriendo la puerta” no podrá tachársele ni aun con la restringida norma de Pueblo v. Dones, supra, que limita la prueba de impugna-ción de credibilidad a antecedentes y convicciones de delito grave, o menos grave que impliquen deshonestidad o perjurio. A través de su labor creadora de preciocismo procesal, la opi-nión desemboca en la expedición de nuevas e intocables cre-denciales para cada juicio seguido al infractor contumaz.
La mayoría no hace otra cosa que incorporar en su esencia la Regla 108 del Proyecto de Reglas de Evidencia de 1958 que fueron sometidas a la Asamblea Legislativa y desaprobadas sucesivamente en 1958, 1959, 1960 y 1961. Práctica Forense, Evidencia, Tomo 8, pág. 121. Edición Equity 1964. En los últimos veinte años esta Regla se ha desconectado de la cir-cunstancia y el medio en que habría de operar. Los nuevos e implacables infractores de la ley decretaron su obsolescencia.
Dispone la rechazada Regla 108:

Impugnación del acusado como testigo

“No se podrá ofrecer evidencia sobre la comisión de un delito por el acusado que declara en el juicio, o sobre su convicción por *130un delito, ni se podrá contrainterrogarle sobre el particular con el único fin de atacar su credibilidad, si el acusado no ha produ-cido antes evidencia con el solo fin de sostener su credibilidad. Si el acusado ha traído evidencia con el fin único de sostener su credibilidad, se podrá admitir en su contra cualquier evidencia admisible bajo la Regla 106.”
No veo justicia en ocultar al jurado la conducta ignomi-niosa del acusado mientras la reputación de éste sea elemento relevante en la estimación de la prueba. Cada hombre es en gran medida arquitecto de su vida y responsable de sus actos y por su libérrima voluntad se hace de una hoja de conducta limpia o turbia que no debe dejar fuera, como quien se quita una capa, al entrar a la sala de justicia. Pierde'objetividad él sistema que da igual tratamiento al que delinque por primera vez y al que reincide en su conducta criminosa.
La situación que este caso presenta no es comparable con la exclusión de prueba de delito subsiguiente si el acusado admite y acepta antes del juicio la existencia de una primera convicción (Regla 68 de Procedimiento Criminal).(3) Allí se sigue un balance de reciprocidad y si admite la alegación de subsiguiente, y con ello la posibilidad de una pena fuerte en caso de veredicto de culpabilidad, podrá guardar su secreto ante el jurado. En el caso de autos el acusado nada cede ni expone; insiste simplemente en suprimir sus antecedentes y así desviar fundamentalmente la inclinación del jurado al pasar juicio sobre su culpabilidad o inocencia. Con este crite-rio coincide la Corte Suprema de California que al sostener la constitucionalidad de la norma y comentar su efecto de su-*131primir la declaración del acusado por temor a ser impugnado con previas convicciones, ha dicho: “No vamos a alentar o tolerar el chantaje por los acusados. Ningún testigo, inclu-yendo al acusado que opta por declarar en su propio interés, tiene derecho a una falsa aureola de veracidad.” People v. Beagle, 6 Cal. 3d 441 (1972); Sup., 99 Cal. Rptr. 313.
El acusado que elige declarar puede ser impugnado como cualquier otro testigo, y su previa convicción por delito grave puede demostrarse para atacar su credibilidad. Wharton, Criminal Evidence, Vol. 2, sec. 481 (1972), pág. 450. La regla se mantiene como principio rector aun después de reexamen crítico por algunas jurisdicciones. Wigmore, On Evidence, Vol. 3A, sec. 890 (1970), pág. 654.

Pueblo v. Dones, 102 D.P.R. 118 (1974), admite la impugnación de credibilidad mediante antecedentes de falta de honestidad, y falsedad. El hilo de deshonestidad que enlaza el primer delito de hurto con el segundo de falsificación es innegable.


Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico.
“En todos los procesos criminales, el acusado disfrutará del derecho a un juicio rápido y público, a ser notificado de la naturaleza y causa de la acusación recibiendo copia de la misma, a carearse con los testigos de cargo, a obtener la comparecencia compulsoria de testigos a su favor, a tener asistencia de abogado, y a gozar de la presunción de inocencia.
“En los procesos por delito grave el acusado tendrá derecho a que su juicio se ventile ante un jurado imparcial compuesto por doce vecinos del distrito, quienes podrán rendir veredicto por mayoría de votos en el cual deberán concurrir no menos de nueve.
“Nadie será obligado a incriminarse mediante su propio testimonio y el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra.
*128“Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.
“Todo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio.
“La detención preventiva antes del juicio no excederá de seis meses. Las fianzas y las multas no serán excesivas. Nadie será encarcelado por deuda.”


 Regla 68, Procedimiento Criminal
“Cuando la acusación imputare un delito en grado de reincidencia o subsiguiente o delincuencia habitual, el acusado podrá, al momento de hacer alegación, o en cualquier ocasión posterior siempre que fuere antes de leerse la acusación al jurado, admitir la convicción o convicciones ante-riores y, en tal caso, no se hará saber al jurado en forma alguna la existen-cia de dicha convicción o convicciones.”